Citation Nr: 1521012	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-26 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUES

1.  Entitlement to an increased rating in excess of 60 percent for status post total right knee replacement on or after April 1, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1972 to October 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In a September 2014 decision, the Board remanded the claim to the AOJ for additional development and adjudication.  The case has since been returned to the Board for appellate review.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of that proceeding is of record.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran has been assigned the maximum evaluation available under the rating criteria for his status post total right knee replacement, and this disability is not shown to present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for status post total right knee replacement have not been met on or after April 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5055 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notification letter in October 2010, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The October 2010 notice letter notified the Veteran that medical or lay evidence must show a worsening or increase in severity and the effect that worsening or increased has on employment and daily life.  The letter also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  The letter further informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.  

The Veteran and his representative have also not alleged any prejudice as a result of any notification error. Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim. 

The Veteran did testify that he received additional treatment for his right knee from Dr. G. (initials used to protect privacy), a private doctor.  See January 2015 Hearing Transcript (Tr.), page 6.  However, the Board finds that a remand to obtain such records is not necessary.  As discussed in further detail below, the Veteran is already in receipt of the maximum schedular evaluation available for his status post total right knee replacement.  Moreover, the Veteran's testimony does not suggest that the treatment records from the private physician would change the outcome of this case.  For example, he testified that he had a good range of motion, did not require an assistive device, and was able to walk four to five miles.  Although he did report having pain, swelling, limited activity, and problems squatting, documentation or treatment for such symptoms would not alter the disposition of this appeal.  Indeed, the grant of a higher evaluation would violate the amputation rule.  As a result, there is no reasonable possibility that further development would result in substantiation of the Veteran's claim. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to an appellant are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Veteran was also afforded a VA examination in May 2013 in connection with his claim, and an addendum was provided in June 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination in this case is adequate, as it was predicated on a review of the Veteran's medical history as well as on an examination and fully addresses the rating criteria that are relevant to rating the disability in this case.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

The Board further finds that there was compliance with the September 2014 remand directives.  The remand had directed that the Veteran be scheduled for a hearing before the Board.  As previously noted, the Veteran testified at a videoconference hearing in January 2015.  

Moreover, at the January 2015 hearing, the undersigned Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the Veteran's claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


 Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 28 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian populations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").
Disability of the musculoskeletal system is primarily the inability, due to damage of inflection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part of which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); c.f. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Mitchell, 25 Vet. App. 32.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's status post total right knee replacement is currently assigned a 60 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under that diagnostic code, a 100 percent disability evaluation is assigned for one year following the implantation of the prosthesis.  Thereafter, a 30 percent disability evaluation is the minimum rating assigned for knee prosthesis, and a 60 percent disability evaluation is contemplated for prosthetic replacement of a knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The affected knee may also be evaluated on the basis of intermediate degrees of residual weakness, pain, or limitation of motion by analogy to Diagnostic Codes 5256, 5261, or 5262.

Under Diagnostic Code 5256, a 30 percent disability evaluation is contemplated for ankylosis of the knee at a favorable angle in full extension or in slight flexion between 0 degrees and 10 degrees.  A 40 percent disability evaluation is warranted for ankylosis of the knee in flexion between 10 and 20 degrees.  A 50 percent evaluation is assigned for ankylosis of the knee in flexion between 20 and 45 degrees.  A 60 percent evaluation is warranted for extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more.

Under Diagnostic Code 5261, a 0 percent disability rating is assigned for extension limited to 5 degrees.  A 10 percent evaluation is warranted when extension is limited to 10 degrees.  A 20 percent evaluation is assigned for extension limited to 15 degrees.  A 30 percent disability evaluation is assigned for extension limited to 20 degrees.  A 40 percent disability evaluation is warranted for extension limited to 30 degrees, and a 50 percent disability rating is awarded when extension is limited to 45 degrees.

Under Diagnostic Code 5262, a 30 percent disability evaluation is contemplated for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent evaluation is assigned for nonunion of the tibia and fibula with loose motion requiring a brace.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 60 percent for his status post right knee replacement on or after April 1, 2012.  

The Board acknowledges the Veteran's complaints of pain, swelling, and residual complications of his total right knee replacement.  However, the rating code does not allow for an evaluation in excess of 60 percent for this disability.  Although Diagnostic Code 5055 allows a rating of 100 percent, this is a temporary evaluation available for one year immediately following a prosthetic replacement of the knee joint.  The Veteran most recently underwent a revised total right knee arthroplasty on January 31, 2012.  He was subsequently assigned a temporary evaluation of 100 percent for his status post total right knee replacement effective from January 31, 2012, and a 60 percent disability evaluation effective April 1, 2012.  When the year following the implantation of the prosthesis has passed, 60 percent is the maximum schedular rating available.  There is no diagnostic code relating to the knee to the knee or leg that allows for ratings in excess of 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  

In addition, the amputation rule provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the combined evaluations shall not exceed the 60 percent evaluation set forth under Diagnostic Code 5162, 5163, and 5164 for an amputation of the thigh at the middle or lower thirds; for amputation of the leg with defective stump, thigh amputation recommended; and, amputation not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.68.  Thus, the currently assigned 60 percent evaluation for the Veteran's status post total right knee replacement is the maximum evaluation that can be assigned under the rating schedule and pursuant to the restrictions of the amputation rule.  In other words, as a matter of law, the Veteran cannot be granted an evaluation in excess of 60 percent for the disability at issue. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, the Veteran is already assigned the maximum schedular evaluation available for a knee disability.  In Johnston v. Brown, the Court determined that if a claimant is already receiving the maximum disability rating available, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  10 Vet. App. 80, 85 (1997).  Thus, the provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, are not applicable for the period on appeal.

In reaching this decision for the entire appeal period, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1). However, in this case, the Board finds that the record does not show that the Veteran's right knee disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. Indeed, the Veteran's chief complaints of pain, swelling, and functional loss are contemplated in the 60 percent evaluation.

Indeed, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

The Board also notes that the Veteran testified that he has good range of motion, does not require assistive devices, and can walk four to five miles.  Moreover, as noted above, the Veteran is assigned the maximum evaluation and to assign a higher evaluation would violate the amputation rule.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected status post total right knee replacement  under the provisions of 38 C.F.R. 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008). 


ORDER

Entitlement to an evaluation in excess of 60 percent for status post total right knee replacement on or after April 1, 2012 is denied.


REMAND

The Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has asserted that he is unemployable, at least in part, due to his total right knee replacement.  See Tr., page 2.  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


